Citation Nr: 1733294	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-32 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 2003 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDING OF FACT

Sleep apnea was manifest during service.


CONCLUSION OF LAW

Sleep apnea was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

The Board notes that sleep apnea is not "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) (2016) does not apply to the Veteran's claim for service connection here. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a) (2016); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Sleep Apnea

The Veteran's DD-214 indicates an MOS of Unit Maintenance Technician.  The Board notes that the Veteran indicated that he was not involved in combat with the enemy during is active service in Iraq. See May 13, 2004 DD Form 2796, Post-Deployment Health Assessment.

The Veteran's service treatment records (STRs) are silent as to sleep apnea per se; however, the Veteran did indicate in his May 2004 DD Form 2796, that he "still felt tired after sleeping" during deployment.  

In October 2007, he reported a history of sleep problems associated with loud snoring.  He was referred for study.  In January 2008, the Veteran reported for a VA pulmonary consultation.  As an assessment, the examiner reported that the Veteran has severe central sleep apnea.  The examiner also took notes of a neurology service note in which the Veteran was afforded a diurnal polysomnagram (PSG).

A review of the records from the San Juan Veterans Affairs Medical Center (VAMC) reveals that the Veteran sought treatment for the control of "loud snoring" and morbid obesity in May 2008.  The Veteran was afforded another PSG at the VAMC.  As an assessment, the examiner reported that the PSG documented a severe sleep apnea disorder.   

In December 2008, an officer from Fort Buchanan, Puerto Rico submitted a statement, prefaced by the fact that he had shared a tent with the Veteran from February 2003 to July 2004.  The officer wrote that at some time during their deployment, the Veteran developed sleeping problems and noisy snoring.  During the same period of time, according to the officer, the Veteran started to sleep noisily for very short periods of time, between 4 to 6 hours a night.  Furthermore, the officer reported that the Veteran woke up several times during the night and acted as if he were having breathing problems.

In October 2012, the Veteran was afforded a VA examination focused on sleep apnea.  The VA examiner interviewed the Veteran and reviewed the Veteran's electronic claims file, reporting that the Veteran had current obstructive sleep apnea (OSA), opining that this had been confirmed through a sleep study.  The examiner provided as opinion as to the issue of whether OSA was incurred or caused by an in-service injury, event, or illness.  OSA, according to the examiner, was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale, the examiner stated that medical literature on sleep apnea clinically defines the syndrome as recurrent apnea or hypopnea associated with impairment, usually manifested as increased daytime sleepiness or altered cardiopulmonary function.  OSA, according to the examiner, occurs when the muscles in the back of the throat relax and the airway narrows or closes and breathing stops temporarily.  Chocking, snorting, or gasping subsequently occur and are treated with continuous positive airway pressure (CPAP).  Thus, according to the examiner, the etiology and treatment of OSA is medically explained.  In this light, the examiner noted that there is no evidence of record concerning either diagnostic impressions or treatment for OSA until January 2008.  The examiner also opined that the Veteran's OSA was less likely than not incurred in or caused by environmental hazards while the Veteran was deployed in Iraq.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran contends that he has sleep apnea that was incurred in service.  We agree.  During service, the appellant reported that he had trouble sleeping and felt tired after sleeping.  A buddy reported that he observed that the Veteran had noisy sleep, would wake up and appear to have breathing problems.  Similar post service complaints were recorded and eventually apnea was diagnosed.

We recognize that apnea was not diagnosed during service.  However, the date of a diagnosis is not relevant.  Rather, were there manifestations sufficient to establish that he had the disease in service?  Here, we find the Veteran's in-service report of difficulty breathing to be credible.  In addition, we find the buddy statement reflecting that the Veteran had sleep and breathing issues to be credible.  Clearly, the Veteran had apnea prior to the sleep study; in fact he was referred for the study due to symptoms that predated the study.  The Board finds that there is doubt as to the onset of apena and such doubt is resolved in favor of the Veteran.

To the extent that the VA examiner provided a negative medical opinion, such opinion implies that the Veteran did not have apnea until testing in 2008.  We find that the testing merely confirmed the suspicion of apnea rather than establishing a start date.


ORDER

Service for service connection for sleep apnea is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


